Citation Nr: 1759866	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for breast cancer, to include as secondary to herbicide exposure, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Hugh K. Nisbet, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from September 1969 to September 1971.  He served in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing was prepared and added to the record.

The issues of whether new and material evidence has been received to reopen the claims of bilateral hearing loss and tinnitus and entitlement to service connection for breast cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied entitlement to service connection for breast cancer.  The Veteran did not appeal or submit new evidence within the requisite time period and therefore the December 2008 rating decision became final.

2.  Evidence received since the December 2008 rating decision is new, relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for breast cancer, and raises the reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied the Veteran's claim for entitlement to service connection for breast cancer is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence submitted to reopen the claim of entitlement to service connection for breast cancer is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran served in the Republic of Vietnam and that VA has already conceded that he was exposed to herbicide agents.  The AOJ denied the Veteran's claim of entitlement to service connection for breast cancer in a December 2008 rating decision, finding that there was no evidence that breast cancer onset during service, and that breast cancer was not one of the diseases associated with presumptive service connection.   As noted, the Veteran did not appeal or submit new evidence within the requisite time period, and therefore the December 2008 rating decision is final.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the December 2008 rating decision includes evidence that is both new and material to the claim and supports a new theory of entitlement.  See 38 C.F.R. § 3.156.  For example, the Veteran has submitted several articles linking herbicide exposure to the development of breast cancer.  Moreover, the Veteran submitted a physician opinion that linked breast cancer to herbicide exposure.  This new evidence addresses a reason for the previous denial; that is, a nexus between the Veteran's current breast cancer and herbicide exposure, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Accordingly, the claim is reopened.    


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for breast cancer, to include as due to herbicide exposure, and to that extent the appeal is granted.


REMAND

The Board regrets additional delay, but finds that further development is needed regarding the remaining claims to fully satisfy the duty to assist the Veteran.

Breast Cancer

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C. § 1116(a)(1) (2002); 38 C.F.R. § 3.307(a)(6) (2017).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e) (2017).  

In this case as noted, the Veteran served in Vietnam during the requisite period and thus, exposure to herbicide agents is conceded. 

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C. § 1116(b).

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicide agents cannot be granted for the disabilities the Veteran has that are not on the list of diseases associated with herbicide exposure, to include breast cancer.

However, in addition to the presumptive regulations, a veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, exposure to herbicides is conceded, and the Board finds it appropriate to remand the claim for an opinion to address a possible direct relationship between exposure to Agent Orange/herbicide agents and the development of breast cancer.  The Board notes that the Veteran has submitted an opinion from a retired physician who opined that it was as likely as not that Agent Orange caused the Veteran's breast cancer.  The rationale for this was that Agent Orange is a carcinogenic that causes cancer to humans based on the findings by the International Agency for Research on Cancer.  The physician also noted that males have a much lower incidence of breast cancer than females.  However, the Board notes that this opinion is a general opinion about herbicide exposure and breast cancer, and it is not specific to the Veteran's case.  There is nothing to suggest that this physician reviewed the Veteran's treatment records and was making a finding particular to the Veteran's breast cancer etiology.  Therefore the Board finds that this rationale is insufficient without more information, and that a supplemental opinion is necessary to consider all of the information the Veteran has provided, to include this physician's opinion.  

Given the sum of the evidence, the Board finds that a medical opinion should be obtained to determine whether the onset of breast cancer, in the Veteran's case, may be directly related to conceded exposure to herbicide agents.

Bilateral hearing loss and tinnitus

Regrettably, a remand is necessary for proper development of the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In this case the Veteran testified in his November 2016 Board hearing that he had hearing testing performed at VA in January 2016.  The Board notes that updated treatment VA records have not been obtained since 2013, and therefore the referenced hearing test is not of record.  The Board finds this hearing test would be helpful in determining whether new and material evidence has been received to reopen the claims.  Therefore, on remand the AOJ should obtain updated VA treatment records and readjudicate the claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2013 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  Provide the electronic claims file to an appropriate medical professional to provide an opinion as to whether breast cancer was at least as likely as not related to the Veteran's active duty service, to include conceded exposure to Agent Orange/herbicide agents in the Republic of Vietnam.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran was diagnosed with breast cancer as a result of a disease or injury incurred during his military service, including exposure to herbicide agents such as Agent Orange.

This opinion should focus on whether, in this Veteran's particular case, there was a relationship between conceded exposure to herbicide agents in Vietnam and this Veteran's development of breast cancer.  It is understood that breast cancer is not on the list of diseases considered presumptively caused by exposure to herbicides.  This request seeks a discussion as to direct causation.  The VA examiner should consider the articles the Veteran has submitted describing the relationship between herbicide exposure and the development of breast cancer, and the opinion by physician R.S. that it is as least as likely as not that the Veteran's breast cancer was caused by Agent Orange.  

A rationale must accompany any opinion expressed.


3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


